Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,643,727 to Dall’Era et al (“Dall’Era ‘727”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Application Data Sheet
The Application Data Sheet requires correction.  On page 5, under Applicant Information, the “Assignee” bubble is filled in.  However, the applicants’ representative, Mr. James Walton, confirmed via telephonic contact on 7/18/22 that no assignment has been made.

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 19, “overly” is misspelled and should be --overlay--. 
Claims 3, 4, 9 and 10 are objected to because to the following informalities: Strike-through of text indicating deletion is incorrect.  Matter to be omitted by reissue must be enclosed in brackets.  See MPEP 1453 and 37 CFR 1.173(d)(1).
 Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Original claim 1 is drawn to a first embodiment of invention (hereinafter “Embodiment 1”) of a seatback covering system comprising three components:  a tray table cover 30, a seatback pocket protector 20 with a front flap 22, and a seatback cover 28.  It is agreed that the written specification and drawings support the claimed Embodiment 1 invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Amended claim 3 is drawn to a second embodiment (hereinafter “Embodiment 2”) of a seatback covering system comprising only two components:  a tray table cover component and a seatback pocket protector component.   It is not agreed that the written specification and drawings support the claimed Embodiment 2 invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  It is noted that the Dall’Era ‘727 patent written specification discusses alternative embodiments in two places:  Col. 4, lines 19-25 – 

    PNG
    media_image1.png
    142
    458
    media_image1.png
    Greyscale



…and col. 4, lines 47-57 --

    PNG
    media_image2.png
    208
    456
    media_image2.png
    Greyscale

However, these sections of written specification only generically disclose contemplated additional embodiments, and are insufficiently supplemented with detailed written specification and drawings.
Amended claim 4 is drawn to a third embodiment (hereinafter “Embodiment 3”) of a seatback covering system comprising three components:  a tray table cover component, a seatback cover component, and a modified seatback pocket protector component without a front flap.   For reasons as discussed above, it is not agreed that the written specification and drawings support the claimed Embodiment 3 invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Amended claim 9 is drawn to a fourth embodiment (hereinafter “Embodiment 4”) of a seatback covering system comprising only two components:  a tray table cover component and a seatback cover component.   For reasons as discussed above, it is not agreed that the written specification and drawings support the claimed Embodiment 4 invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Amended claim 10 is drawn to a fifth embodiment (hereinafter “Embodiment 5”) of a seatback covering system comprising only one component:  a tray table cover component.   For reasons as discussed above, it is not agreed that the written specification and drawings support the claimed Embodiment 5 invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3 (see below):  There are insufficient antecedent bases for the limitations marked with boldface italics.  
3.  An airline seatback covering system comprising:
a drape formed to enclose an airline tray table, seatback pocket, and seat back area found adjacent to stowed tray table;
wherein said drape comprises a contiguous material forming a tray table cover component, and a seatback pocket protector component:
wherein said tray table cover component comprises a sleeve of material with rectangular dimensions similar to an airline tray table, wherein said sleeve of material has an open end along one long edge and closed along the other three edges, wherein between the open and closed long ends are disposed a proximal region containing the open long end and a distal region along the closed long end;
wherein said seatback pocket protector component comprises material contiguous with, or joined at a seam to the bottom, proximal edge of said tray table cover component;
wherein said seatback pocket protector component comprises a drape forming a pocket cavity with dimensions similar to a standard airline seatback pocket, wherein said seatback pocket protector will fit within standard seatback pocket and remain in place with gravity:
wherein a front flap component comprises a single layer of drape adjoined to by a seam, or contiguous with the top outer edge of the seatback pocket protector to overly the outer  portion of seatback pocket;
wherein said seatback pocket component is folded along the bottom and top faces,  respectively of said tray table cover component to form a compact system; and 
wherein said compact system is retained on the airline tray table by way of said tray table cover component, wherein said seatback pocket protector component can be successively unfolded to reveal a contiguous drape system.

With respect to claim 4 (see below):  There are insufficient antecedent bases for the limitations marked with boldface italics.  
4.  An airline seatback covering system comprising:
a drape formed to enclose an airline tray table, seatback pocket, and seat back area found adjacent to stowed tray table;
wherein said drape comprises a contiguous material forming a tray table cover component, a seatback pocket protector component, and seatback cover component:
wherein said tray table cover component comprises a sleeve of material with rectangular dimensions similar to an airline tray table, wherein said sleeve of material has an open end along one long edge and closed along the other three edges, wherein between the open and closed long ends are disposed a proximal region containing the open long end and a distal region along the closed long end;
wherein said seatback pocket protector component comprises material contiguous with, or joined at a seam to the bottom, proximal edge of said tray table cover component;
wherein said seatback pocket protector component comprises a drape forming a pocket cavity with dimensions similar to a standard airline seatback pocket, wherein said seatback pocket protector will fit within standard seatback pocket and remain in place with gravity:
wherein said seatback cover component is a single layer material contiguous with, or joined at a seam to the top proximal edge of said tray table cover component;
wherein said seatback pocket component and seatback cover component are folded along the bottom and top faces, respectively of said tray table cover component to form a compact system; and 
wherein said compact system is retained on the airline tray table by way of said tray table cover component, wherein said seatback pocket protector component and seatback cover component can be successively unfolded to reveal a contiguous drape system.

With respect to claim 9 (see below):  There are insufficient antecedent bases for the limitations marked with boldface italics.  
9.  An airline seatback covering system comprising:
a drape formed to enclose an airline tray table, seatback pocket, and seat back area found adjacent to stowed tray table;
wherein said drape comprises a contiguous material forming a tray table cover component and a seatback cover component:
wherein said tray table cover component comprises a sleeve of material with rectangular dimensions similar to an airline tray table, wherein said sleeve of material has an open end along one long edge and closed along the other three edges, wherein between the open and closed long ends are disposed a proximal region containing the open long end and a distal region along the closed long end;
wherein said seatback cover component is a single layer material contiguous with, or joined at a seam to the top proximal edge of said tray table cover component;
wherein said seatback cover component is folded along the bottom and top faces, respectively of said tray table cover component to form a compact system; and 
wherein said compact system is retained on the airline tray table by way of said tray table cover component, wherein said seatback cover component can be successively unfolded to reveal a contiguous drape system.

With respect to claim 10 (see below):  There are insufficient antecedent bases for the limitations marked with boldface italics.  
10.  An airline seatback covering system comprising:
a drape formed to enclose an airline tray table, seatback pocket, and seat back area found adjacent to stowed tray table;
wherein said drape comprises a contiguous material forming a tray table cover component;
wherein said tray table cover component comprises a sleeve of material with rectangular dimensions similar to an airline tray table, wherein said sleeve of material has an open end along one long edge and closed along the other three edges, wherein between the open and closed long ends are disposed a proximal region containing the open long end and a distal region along the closed long end to form a compact system; and
wherein said compact system is retained on the airline tray table by way of said tray table cover component.

Additionally, with respect to claims 3, 4, 9 and 10, “to form a compact system” (underlined) is indefinite because the specification gives no objective measure as to what constitutes a “compact system.”  The term “compact” is a relative term which renders the claim indefinite. The phrase “compact system” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “compact”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b) IV, entitled “SUBJECTIVE TERMS,” and Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342 (Fed. Cir. 2005).1  
Additionally, with respect to claims 3, 4 9 and 10, “rectangular dimensions similar to an airline tray table” (underlined) is indefinite because the dimensions of airline tray tables are not standard across all types of passenger aircraft and all classes of seat sizes and configurations (e.g. economy, business class, first class, etc.).  Also, the phrase "similar" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05 III (C) and Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989) (The term "similar" in the preamble of a claim that was directed to a nozzle "for high-pressure cleaning units or similar apparatus" was held to be indefinite since it was not clear what applicant intended to cover by the recitation "similar" apparatus.).
Additionally, with respect to claims 3 and 4, “dimensions similar to a standard airline seat pocket” (underlined) is indefinite because the dimensions of airline seat pockets are not standard across all types of passenger aircraft and all classes of seat sizes and configurations (e.g. economy, business class, first class, etc.).  Also, the phrase "similar" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05 III (C) and Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989) (The term "similar" in the preamble of a claim that was directed to a nozzle "for high-pressure cleaning units or similar apparatus" was held to be indefinite since it was not clear what applicant intended to cover by the recitation "similar" apparatus.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. No. 2015/0122159 A1 to Valcic et al (“Valcic”).  Figs.1- 7 and corresponding disclosure of Valcic disclose an airline seatback covering system having all the limitations as recited in claims 9 and 10.
Regarding claim 9:  Drape 10 comprising a contiguous material forming a rectangular tray table cover component 103/701, and a seatback cover component 101 that is open along one side and closed along three sides (para. 0057) and contiguous with the tray table cover component (para. 0036), and wherein the seatback cover component 101 folds onto the tray table cover component to form a compact system.
Regarding claim 10:  Drape 10 comprising a contiguous material forming a rectangular tray table cover component 103/701, open along one side and closed along three sides (para. 0057).


    PNG
    media_image3.png
    541
    462
    media_image3.png
    Greyscale




Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,051,087 (“Daniels,” of record).  Figs. 2-5 of Daniels disclose an airline seatback covering system having all the limitations as recited in claim 10. 
Regarding claim 10:  Drape 10 comprising a contiguous material forming a rectangular tray table cover component 18, open along one side and closed along three sides.


    PNG
    media_image4.png
    673
    485
    media_image4.png
    Greyscale


Reissue Applications
Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
As discussed above in the 112 rejections section, claim 1 defines Embodiment 1. 
Claim 3, as amended, is substantially claim 1 rewritten with limitations drawn to the seatback cover component having been deleted, and defines Embodiment 2.  The product of Embodiment 2 would not have infringed the product of Embodiment 1.  Claim 3 is therefore broader than claim 1.
Claim 4, as amended, is substantially claim 1 rewritten with limitations drawn to the front flap component having been deleted, and defines Embodiment 3.  The product of Embodiment 3 would not have infringed the product of Embodiment 1.  Claim 4 is therefore broader than claim 1.
Claim 9, as amended, is substantially claim 1 rewritten with limitations drawn to both the seatback pocket protector and front flap components having been deleted, and defines Embodiment 4. The product of Embodiment 4 would not have infringed the product of Embodiment 1. Claim 9 is therefore  broader than claim 1.
Claim 10, as amended, is substantially claim 1 rewritten with limitations drawn to each of the seatback cover, seatback pocket protector, and front flap components having been deleted, and defines Embodiment 5.  The product of Embodiment 5 would not have infringed the product of Embodiment 1. Claim 10 is therefore broader than claim 1.

Reissue Oath/Delaration - 35 U.S.C. 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration states, “The scope of claims 3, 4, 9, and 10, as amended in this reissue, is not broader than the original claims 3, 4, 9, and 10.  As such, this is not a broadening reissue.”  As discussed above, each of amended claims 3, 4, 9, and 10 are broader than claim 1.  The instant reissue application is therefore a broadening reissue.
Claims 1-10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:  	/rds/  
		Russell D. Stormer  
		Primary Examiner
		Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner
		Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Datamize, the invention was directed to a computer interface screen with an “aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term “aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an “aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "“aesthetically pleasing" to one user but not to another. Id. at 1350.